Case: 318-503 DODCRLNTRAL HE © FilGADHTB/ AG Page 1 of 6 PagelD #:20
yw TV ME Mews Piayiot 8 Wima!o

@ \ SE SVEN ADWAN S ABAD

“Bae, Tansy. oo

7 SS ee
Cs
Gerrans & Or a SON BASES

 

{
i
1
po eh we eee ee sa
i
|
4-

QMEMDED Co Wuse OF RK Lon » FOV

Wsese OF Yoke | UBRTIERY WHS

TL SNOTORAL, WPS FUCT VOR — OF EMT WRAL
a Dd SURESS

 

 

 

oe sus Comes We! wa BEES Tern. tes

Eke Reranch GReSG ef Balisn Rod SVE RS

 

 

 

 

 

oe. i _ Rd = OS ee
Ye e@ | goes oe ne ee a _—
wo as , Rasen Tony t Se ae ee SS as AN So
a cess of RAndS 5 Bok Aare Ro YY RS BO _
ARES OmrGsr eas 4. DL kon Karrgekyen Co
— Oe oe oe :
Gd Deen dete “Son he Or der i SW MEA oN Bes Ao a
RSS \ oR Ansspises An SDeeor Rat Loss | RQ BAA Awres
seco backe™ BH LLSBR het kes 1. Bike . _

 

oo. . oO Decent Ende YAR aan PCat Cectyonsy | Oke A
—~@ ROE Dede CSET SAQORES CEST ed lees RY RS

SamSo PA CAN PEORIARN SAT RD HAS Cat SOMES

 

 

 

 
 

Case: 3:18-cv-50310 Document #: 8 Filed: 11/13/18 Page 2 of 6 PagelD #:20

we ee ee ef on . . . . . we cece ee

__ RS) DeQsaArre Bosra is me Cay eens suse NY

 

2 Dyke CET SRR Cenke Bad [ses RO PY Ayes

 

 

 

 

 

LL ERECT SRmere Ose OPM DANS Get Sones
| Ere. oe a
|
. On
-Covenmy T TW suse oF Force (Ei ys ae
Rarncak mame: Shas) - | oo a
ee 2! on SAY VV.2918 RSA cole Mes \e Sy

 

—— oe —

 

 

im + mt A eRe BRET AD ia ES |

|B _® Bersess HS nee nas A Raaesue “Ares getes

 

 

a fe Ses Dron Ka \Us sap tad a SALT.

 

OD Re ES Re Sb Oe \TASENSS _DESEndre
ONES OL Wessees NS SPOS.) MA SEAS Vesey -
- OARS TSR TRUST OSS ae -

 

 

 

 

 

>) Vee Pe eh Anger med decease Orman AR RSQ
Bo SR Ae mpk, NB ow Ws ESE Bese
ee ESE SRE ESSN - oo

Bee —---_- —___. ee

Ss Decent | Or sXe PAA AD Ns ous = ~ —e |

 

 

 

 

& Var auith er Ss fas ast | AR Yr re
-@ ee. AEN 8 : are oe AA _
mores Wha AK. XS RE EES d Blais ys BR

 

agen Assn RECS GN
Case: 3:18-cv-50310 Document #: 8 Filed: 11/13/18 Page 3 of 6 PagelD #:20

i
}

i
!

;
:
@ i

Qe “ss, LS oStemtets eee  Coninh An Ret

pe tO RATS o Edy YaRe’d Waneees COTASA
Bln in okces Abeme WE Lae TELM Mery

 

| Semon UE SS nt etn bi ERE e..

 

KaReSseannso Rab Rasssasth bh By Sos. SQstinkst |

 

 

 

 

 

 

 

 

 

- Woe he - Actensers 6 Omen SRA gas PSL
coe’ TELese mate ACadbcat We ordered Sea
; LSE ten dess AS Bei cred SS prec de hold hh ray
LAW , a ee

 

; © - “W Ks, Seances” aking WS KH Yawk Xe Conse
xe wielte ginask 408 zh, BARES NRT Saas

Daan Ne fatwa. The SacErinds Weeks agnbeet

oo eee REESE the Ae. bs Canbert Retr ees eA Kia Wrate
os BO FEK S| RE Rok AE beak, Sime

 

JAS eet ent wT Wome ~ \ors wa a .
= me nae romeo

 

 

 

 

 

 

 

 

 

. a RR, _RMEmELEL | Ae aS Tiers Lede Dadesos
oe oo FEE EN wo _
Q) Detgnseds HE PASE SINAES AES Os oe
a RAE SaaS orem comtensan 1S Ee ww AOS oo.
WP eR RS DRS SEG AS Serer Let

 

 
 

Gase: 3:18-cv-50310 Document #: 8 Filed: 11/13/18 Page 4 of 6 PagelD #:20

US) Pretog. eked Aes Be beta |
News se he BC Xe CS Qa medion
AKERS

 

 

ys Deletes Sayyed SVS, HOTA Pins Sh

 

 

 

 

 

Leh Ds oe Lars Ten oN AS youn As Calm

 

LDV Qos |
f o%

1. wee vnenet net won tenant a tn oe ava

Cc. Ount wn. RATERS | Came | hors Omm)

 

iS PRA Fe mASES waits \ thee MBG

 

” Couws 71 + Ter EATAORL “aN On
OF EMss mn. DIVSTRKGSS Ustears XE Oe ~~
w) Whe, SGEEMHALS Urge aiesnensdy Candecs ee
vee As Became Ems my SsirRsshig |

en ee ee . . See eeeesne oe
(90> TAWA Ss ees Wes uy! vo deeuan ober Ais, . UNCKAGN
: yet Sereo ko Ae W.S & “sy VSS Rab V3.3 CW)

1 Bad OX) _

 

 

2 SARL Cove ks HES SSP SME deK  ersshidir _

cab ote WES —sleie Yarns CARE § AG esr S..

sh ~ wk ERNE VAN NAVE 3S &~ Oh, Tome ANN | 38 AK cess)

Leta Ae 28 wWSc QB VS

 

 

a Wa oe

 
Case: 3:18-cv-50310 Document #: 8 Filed: 11/13/18 Page 5 of 6 PagelD #:20

® RELVES REQvESvED

 

 

LUD PIP ALE, bE RUNGE Compson _SRMASEs

— t — — — wee : Le wa i ee en en ee rte

T

ee AD)? \ Rania. 7 oc, Yvan SG & Ye AAAS, drorn BA ea

 

 

 

 

a oe. ee
es ee ee (SU Pate loan

i a Lr

i

Oe _

,
— Bo eee t -- . ee eee
_ OC ERVAS NOC RUOR

 

by SSP NS RAS _Comelesth A cet Soy eso

 

ee ee L

AW Peas SIRE An HLS Comgiertin BEE OL

Peed Xe Re Sal of my Lene eds. an ptm ntpes
a @ . Leh seec Tk Mestsotent ARO LG Abs cements: |

 

 

As net Carre me OU Be ELD XS SRR CRAG

aa

 

 

 

 

 

ep She Se

 

 

 

 

 

 

 

 

 

 

 

 

man Aes ss ARK, Of. Mose meg ovr
> - TR > Sn ts
_ Qo oaks, co. Sere
NS ERs eS Aas Rete lyse tg
Oe ee EAE SS MRE NS _.
_. as AN _
- _ Rabies Loa, Ws.

 

at gO, Lahn OE Gs

 

 

 

 
Warren Usay \
\22% - \oAnsregek.

Yekn Wis\ens. Ty \y a.

Nas piece Sloe’
VAATNSS& SARS, . G_tankt a a OG

Weslo. TE A

Lbbigrglddfeferdennce)pipifpeaflpajileadt id Hip fil

 

oO
N
+
QO
®
Do
©
oO
co
=
oO
co
lw
o
©
oO
oc
a
—
9
a
ow
a
a
Oo
&

 

 
